Order affirmed, with costs, in the following memorandum: Although the State Bingo Commission should have made a statement of the standard upon which its determination was based, or better, have provided by promulgated rule the applicable standards, the evidence is more than sufficient to indicate that, whatever standard is used, the landlord’s return was ample even under the reduced rentals imposed. Therefore, a remission to the commission is unnecessary (Matter of Fink v. Cole, 1 N Y 2d 48 [1956]).
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Keating, Breitel and Jasen.